      Case 18-32805-sgj7 Doc 97 Filed 11/08/19             Entered 11/08/19 19:09:19       Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.



 Signed November 8, 2019
______________________________________________________________________




                             IN THE UNITED STATES BANKRUPTCY COURT
                                   NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION

   IN RE:                                             §
                                                      §         Case No. 18-32805-SGJ-11
   DIVINE DINING, LLC,                                §
                                                      §         Chapter 11
            DEBTOR.                                   §
                                                      §
                                                      §

                             ORDER CONVERTING CASE TO CHAPTER 7

            CAME ON FOR CONSIDERATION the Motion to Convert Case to Chapter 7 (“Motion”) filed

   herein by Jason Rae, the duly appointed Chapter 11 trustee (the “Trustee”) in the above-captioned case

   (the “Bankruptcy Case”); and the Court, having considered the Motion, the record in this case, the

   support of the U.S. Trustee and the representations of counsel at the hearing on this matter, hereby finds

   that good and sufficient cause exists to convert the above-captioned case to a proceeding under Chapter

   7; Accordingly, it is therefore,

                                                       1
   Case 18-32805-sgj7 Doc 97 Filed 11/08/19                 Entered 11/08/19 19:09:19   Page 2 of 2


       ORDERED that this Bankruptcy Case shall be and hereby is converted to a proceeding under

Chapter 7 immediately upon the entry of this Order; it is further,

       ORDERED that the Chapter 11 Trustee appointed herein is fully and finally discharged of any

further duties and responsibilities in this Bankruptcy Case.




Submitted by:

Joe E. Marshall
Texas State Bar No. 13031100
Marshall Law
3131 McKinney Ave., Suite 600
Dallas, Texas 75204
(214) 579-9173
Jmarshall@marshalllaw.net

Attorney for Jason Rae,
Chapter 11 Trustee




                                                        _




                                                    2
